DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nobuhiko Sukenaga on 08/30/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 07/22/2021. 

Claim 26 (Currently amended): An organic electroluminescence element, comprising: 
a first electrode on an insulating substrate; 
a third electrode including a region overlapping the first electrode; 
a first insulating layer between the first electrode and the third electrode; 
an electron transfer layer between the first insulating layer and the third electrode; 
a second electrode, electrically connected with the electron transfer layer; a second insulating layer located between the second electrode and the third electrode, entirely covering the second electrode, and including a first opening; 
a third insulating layer located between the second insulating layer and the third electrode, overlapping the second electrode, and including a second opening overlapping with the first opening, and 
a light emitting layer comprising an organic electroluminescence material and located between the electron transfer layer and the third electrode; 
 the organic electroluminescence device includes an overlap region where the third electrode, the light emitting layer, the electron transfer layer, the first insulating layer and the first electrode overlap each other in the first opening and the second opening,
the second electrode is located between the first insulating layer and the second insulating layer and includes an overlapping portion which overlaps with the first electrode and a non-overlapping portion which does not overlap with the first electrode, and 
the electron transfer layer comprises a first electron transfer layer and a second electron transfer layer, the first electron transfer layer is arranged on the overlap region and between the first insulating layer and the second insulating layer, and is in contact with the second electrode, Page 6 of 20Appl. No. 16/206,744 Amdt. Dated: July 22, 2021 Reply to Office action of April 23, 2021 the second electron transfer layer is arranged on the overlap region and is in contact with the second insulating layer and the third insulating layer.

Allowable Subject Matter

Claims 1-2, 13-16, 20-21, 23-33 and 35 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a reverse-stacked organic electroluminescence device, comprising: wherein the organic electroluminescence device includes an overlap region where the third electrode, the light emitting layer, the electron injection layer, the electron transfer layer, the firstPage 2 of 20Appl. No. 16/206,744Amdt. Dated: July 22, 2021Reply to Office action of April 23, 2021 insulating layer and the first electrode overlap each other in the first opening and the second opening, the first electrode is continuous, and the second electrode overlaps end portions of the first electrode and extends outward beyond the end portions of the first electrode, and the electron transfer layer comprises a first electron transfer layer and a second electron transfer layer, the first electron transfer layer is arranged on the overlap region and between the first insulating layer and the second insulating layer, and is in contact with the second electrode, the second electron transfer layer is arranged on the overlap 

After completing a thorough search of independent claim 26, the prior art of record, alone or in combination does not disclose, teach or fairly suggest an organic electroluminescence element, wherein the organic electroluminescence device includes an overlap region where the third electrode, the light emitting layer, the electron transfer layer, the first insulating layer and the first electrode overlap each other in the first opening and the second opening, the second electrode is located between the first insulating layer and the second insulating layer and includes an overlapping portion which overlaps with the first electrode and a non-overlapping portion which does not overlap with the first electrode, and the electron transfer layer comprises a first electron transfer layer and a second electron transfer layer, the first electron transfer layer is arranged on the overlap region and between the first insulating layer and the second insulating layer, and is in contact with the second electrode, Page 6 of 20Appl. No. 16/206,744 Amdt. Dated: July 22, 2021 Reply to Office action of April 23, 2021 the second electron transfer layer is arranged on the overlap region and is in contact with the second insulating layer and the third insulating layer in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 32, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a reverse-stacked organic electroluminescence device, wherein the organic electroluminescence device includes an overlap region where the third electrode, the light emitting layer, the electron injection layer, the electron transfer layer, the first insulating layer and the first electrode overlap each other in the opening, the first electrode is continuous, and the second electrode overlaps end portions of the first electrode and extends outward beyond the end portions of the first electrode, and the electron transfer layer comprises a first electron transfer layer and a second electron transfer layer, the first electron transfer layer is arranged on the overlap region and between the first insulating layer and the second insulating layer, and is in contact with the second electrode, the second electron transfer layer is arranged on the overlap region and is in contact with the second insulating layer and the third insulating layer in combination with the rest of the limitations of the claim.


The closest prior arts on record are Lee (US-20160155980-A1), Nakamura (US-20090315043-A1), Obata (US-20090179195-A1), Seki (US-20030137242-A1) and Honda (US-20090189161-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2, 13-16, 20-21, 23-25, 27-31, 33 and 35 are also allowed being dependent on allowable claims 1, 26 or 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J GRAY/Examiner, Art Unit 2897